Citation Nr: 0833362	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disability.
  
2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for a 
left ankle sprain, prior to July 16, 2004.

5.  Entitlement to a rating in excess of 20 percent for a 
left ankle sprain, since July 16, 2004.

6.  Entitlement to a compensable rating for a right ankle 
sprain, prior to July 16, 2004.

7.  Entitlement to a rating in excess of 20 percent for a 
right ankle sprain, since July 16, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
2003. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.  This case was previously before the Board in October 
2007, when the claims were remanded for further development.  
They are  now ready for disposition.

A statement submitted in July 2008 appears to be a claim for 
entitlement to payment of monetary benefits to include three 
dependants as opposed to the awarded two dependents.  
However, this issue has not been previously adjudicated by 
the RO.  This issue is therefore referred back to the RO for 
further consideration.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
subjective complaints of pain; objective findings included no 
ankylosis, no incapacitating episodes, a combined range of 
motion of the thoracolumbar spine greater than 170 degrees, 
and normal gait.

2.  Throughout the rating period on appeal, the veteran's 
radiculopathy involving the left lower extremity has been 
productive of complaints of pain; objectively, the evidence 
reveals no more than mild neurologic symptomatology.

3.  Throughout the rating period on appeal, the veteran's 
radiculopathy involving the right lower extremity has been 
productive of complaints of pain; objectively, the evidence 
reveals no more than mild neurologic symptomatology.

4.  Prior to July 16, 2004, the veteran's left ankle sprain 
was productive of complaints of pain; objectively, there is 
no showing of marked limitation of motion. 

5.  Since July 16, 2004, ankylosis of the left ankle has not 
been demonstrated.

6.  Prior to July 16, 2004, the veteran's right ankle sprain 
was productive of complaints of pain; objectively, there is 
no showing of moderate limitation of motion. 

7.  Since July 16, 2004, ankylosis of the right ankle has not 
been demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5292, 5293 
(2003), DC 5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.124a, DC 8720 (2007).

3.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right lower extremity have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.124a, DC 8720 (2007).

4.  The criteria for a rating in excess of 10 percent for a 
left ankle sprain prior to July 16, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2007).  

5.  The criteria for a rating in excess of 20 percent for a 
left ankle sprain since July 16, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2007).  

6.  The criteria for a compensable rating for a right ankle 
sprain prior to July 16, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2007).  

7.  The criteria for a rating in excess of 20 percent for a 
right ankle sprain since July 16, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for his low back 
disability, radiculopathy of the left and right lower 
extremities, and left and right ankle disabilities. As such, 
the claims require consideration of the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

A Low Back Disability

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, effective September 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454- 
51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007).

The veteran filed the current claim in May 2003. As the claim 
was filed prior to the amended spinal regulations effective 
September 2003, the Board must first consider it under the 
appropriate pre-amended regulations for any period prior to 
the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The veteran contends that the symptoms of his low back 
disability are of such severity as to warrant an increased 
rating throughout this period.  The RO initially rated his 
low back disability under pre-amended DC 5293 (intervertebral 
disc syndrome)- 5292 (limitation of motion lumbar spine), and 
assigned a 10 percent disability rating.  His low back 
disability has subsequently been considered under the amended 
intervertebral disc and amended spine regulations.  

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
spine and disc regulations, the medical evidence must show 
the following:

*	favorable ankylosis (40 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292); 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months (20 
percent under pre-amended DC 5293); or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

Although the veteran does not have VA treatment records or 
private medical evidence prior to September 2003, the date 
the spine regulations were amended, the Board will consider a 
VA examination completed in July 2003, prior to the veteran's 
discharge, which occurred during the relevant time frame. 

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  Ankylosis is 
defined as a fixation of the joint.  While range of motion 
was limited upon examination in July 2003, the range of 
motion findings did not indicate a fixation of the spine.  
Therefore, a higher rating based on ankylosis is not 
warranted under pre-amended DC 5289.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292.  Although the July 2003 VA examination 
report noted that the veteran complained of lower back pain, 
rated at a level of 7 on a scale of 0-10, upon examination he 
had lumbar forward flexion to 90 degrees (anatomically 
normal) and extension to 20 degrees (30 degrees is normal).  
As such, moderate limitation of motion of the lumbar spine 
was not shown, and a higher rating under pre-amended DC 5292 
is not warranted.  

With respect to a higher rating for intervertebral disc 
syndrome under DC 5293, the Board notes that the July 2003 VA 
examination, found outside of the rating period on appeal, 
noted degenerative disc disease of the lumbar spine.  
Nonetheless, the medical evidence does not support a finding 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months as he has never been ordered to bedrest. As such, the 
weight of evidence does not support a higher rating under the 
pre-amended intervertebral disc syndrome regulations. 

Next, the evidence of record does not establish that the 
veteran's clinical disability approximates the criteria for a 
20 percent rating under pre-amended DC 5295.  In this case, 
the current 10 percent rating contemplates pain as described 
by the veteran. As there is no evidence of muscle spasms or 
loss of lateral spine motion, a higher rating is not 
warranted under pre-amended DC 5295.  

Because the evidence does not support a higher rating under 
the pre-amended regulations, the appeal is denied.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended regulations.  Under the 
amended regulations, a higher than 10 percent rating will be 
warranted when the objective medical evidence shows the 
following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent) 
OR;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent) OR; 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); 
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5003); 
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (20 percent, DC 
5243). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

In this case, the Board finds that the evidence does not 
support a higher rating under the amended regulations.  
First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the thoracolumbar spine.  

Specifically, in a May 2005 VA examination report, the 
veteran's lumbar spine range of motion was reported as 
flexion to 90 degrees, extension to 20 degrees, side to side 
lateral flexion to 30 degrees bilaterally and side to side 
rotation to 30 degrees bilaterally.  The "normal" ranges of 
motions listed in the provided Note (2) are the maximum that 
can be used for calculating the combined range of motion.  
Under that mandate, the veteran's ranges of motion are added 
together as follows:

90 (forward flexion) + 20 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 230 
degrees

The combined range of motion totaling 230 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain, (slight 
discomfort beginning at 60 degrees of flexion) the Board 
finds that the May 2005 VA examination results do not support 
a higher rating under this provision of the amended 
regulations.

Upon VA examination in October 2005, the veteran's lumbar 
spine range of motion was reported as flexion to 90 degrees, 
extension to 30 degrees, side to side lateral flexion to 30 
degrees bilaterally and side to side rotation to 30 degrees 
bilaterally.  Under Note (2), the veteran's ranges of motion 
are added together as follows:

90 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 240 
degrees

The combined range of motion totaling 240 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain, (pain from 
50 to 90 degrees of flexion, pain from 20 to 30 degrees of 
extension, pain at 30 degrees lateral flexion bilaterally, 
pain at 30 degrees of rotation bilaterally) the Board finds 
that the October 2005 VA examination results do not support a 
higher rating under this provision of the amended 
regulations.  Further, following repetitive testing, the 
examiner noted that there was no decrease in range of motion 
findings.

Additionally, upon VA examination in December 2007, the 
veteran's lumbar spine range of motion was reported as 
flexion to 80 degrees, extension to 20 degrees, side to side 
lateral flexion to 20 degrees bilaterally and side to side 
rotation to 20 degrees bilaterally.  Under Note (2), the 
veteran's ranges of motion are added together as follows:

80 (forward flexion) + 20 (extension) + 
20 (left lateral flexion) + 20 (right 
lateral flexion) + 20 (right rotation) + 
20 (left rotation) = a total of 180 
degrees

The combined range of motion totaling 180 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain, the Board 
finds that the December 2007 VA examination results do not 
support a higher rating under this provision of the amended 
regulations.  

Based on the VA examination reports noted above and a review 
of the VA treatment records, the Board finds that the 
evidence does not support a higher rating under this 
provision of the amended regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while suspected muscle spasms were noted in 
a June 2005 VA treatment record, the treating physician 
additionally noted that a CT of the lumbar spine had been 
completely normal only two months prior.  Additionally, 
normal lordosis was noted at the veteran's May 2005 VA 
examination and he was able to "walk without difficulty."    

Further the veteran's gait was documented as normal in a 
September 2005 VA treatment note and November 2005 treatment 
note.  Although the October 2005 VA examiner noted that there 
was some slight loss of the normal lumbar lordosis, he 
further commented that the veteran's spine showed normal 
alignment and good disc space. The examiner also noted within 
the examination that there was no step off deformity or loss 
of contour noted in the veteran's spine.  

An August 2007 VA X-ray did not show any loss of disc height.  
In addition, the December 2007 VA examination reflected that 
the veteran had no problems with activities of daily living, 
but used a cane.  Straight leg raises were negative.  
Therefore, the medical evidence does not support a higher 
rating under this provision of the amended regulations.

With respect to an increased rating under DC 5003, the 
evidence of record does not indicate arthritis resulting in 
occasional incapacitating episodes. Specifically, the May 
2005, October 2005, and December 2007 VA examination reports 
did not note any incapacitating episodes requiring 
hospitalization in the past 12 months. As such an increased 
rating based on DC 5003 is not for application.

Additionally, as incapacitating episodes have not been 
demonstrated, an increased rating is not for application 
under DC 5243 for intervertebral disc syndrome. 

The evidence as a whole simply does not reveal a low back 
disability picture more nearly approximating the next-higher 
evaluation.  In so finding, the Board has appropriately 
considered additional functional impairment per 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Although the record contains VA treatment records, VA 
examination reports, testimony at a July 2007 BVA hearing and 
various statements submitted by the veteran which all noted 
back pain, the evidence does not establish additional 
functional impairment such to support the next-higher 20 
percent evaluation. Thus, based on the analysis of those 
criteria set forth above, the claim is denied.  

Radiculopathy of Left and Right Lower Extremities

As noted above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned a 
separate 10 percent evaluation for radiculopathy for each 
lower extremity, associated with his low back disability 
pursuant to 38 C.F.R. § 4.124a, DC 8720.  

Under that code section, a 10 percent rating is warranted for 
mild incomplete paralysis of the sciatic nerve.  In order to 
be entitled to the next-higher 20 percent rating, the 
evidence must show moderate incomplete paralysis of the 
sciatic nerve.  

The evidence does not support the assignment of a 20 percent 
evaluation for either of the veteran's lower extremities for 
the neurologic manifestations of his back disability.  In so 
finding, it is noted that an October 2005 VA examination 
report showed normal sensation in the dorsum and plantar 
surface of the veteran's feet and normal sensation in his 
legs and thighs.  Muscle strength was noted as 5/5 in the 
left lower extremities and 4/5 in the right hamstring and 
right quads, with 5/5 strength in all other right lower 
extremities.  The examiner additionally noted that reflexes 
were intact and normal, bilaterally.

In July 2005 and January 2006 VA treatment records, normal 
deep tendon reflexes were noted in the knees and ankles.  
Further, VA treatment records from June 2006 and July 2006 
indicated that there were no motor or sensory deficits.  At 
the December 2007 VA examination, he denied motor or sensory 
deficits. The VA examiner noted that the veteran was fully 
sensate to light touch in all dermatome distributions and had 
5/5 strength throughout all muscle groups to include great 
toe extension and flexion, ankle plantarflexion, 
dorsiflexion, knee extension and flexion, hip abduction, hip 
adduction, and hip flexion.  Further deep tendon reflexes 
were normal and symmetric, and there was a bilateral negative 
straight leg raise. 

The Board finds that the pertinent post-service evidence, as 
detailed above, reveals no more than mild neurologic 
manifestations of a back disability.  To the extent that 
neurologic symptomatology is shown, such symptoms have been 
contemplated by the 10 percent rating assigned to each of the 
lower extremities and do not warrant a higher evaluation.  

Left Ankle Disability

Turning first to the claim for the period prior to July 2004, 
the veteran's left ankle disability was rated at 10 percent 
disabling pursuant to DC 5271 for limitation of motion. In 
order to warrant a higher rating, the evidence must show:

*	marked limitation of motion (20 percent);
*	ankylosis of the ankle with plantar flexion, less than 
30 degrees (20 percent, DC 5270).

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an award of the next-higher 20 percent rating.  
Although outside of the rating period on appeal, range of 
motion testing performed at a July 2003 VA examination 
revealed full range of motion with left ankle pain on 
inversion and talotibial crepitus.  The veteran was diagnosed 
with degenerative joint disease of his left ankle.  In a June 
2004 VA treatment record, he was diagnosed with a 
degenerative ankle condition. 

Neither the VA examination, nor the VA treatment record, 
demonstrated findings consistent with marked limitation of 
motion, thus the criteria for a 20 percent rating has not 
been met.  Moreover, as the evidence above does not show 
ankylosis of the left ankle, DC 5270 is not applicable.  
There are no other relevant diagnostic codes for 
consideration.  In sum, a rating in excess of 10 percent is 
not warranted for any portion of the rating period prior to 
July 16, 2004.  

With respect to the claim for the period since to July 2004, 
the veteran's left ankle disability is rated at 20 percent 
disabling pursuant to DC 5271 for limitation of motion. In 
order to warrant a higher rating, the evidence must show:

*	ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion, between 0 and 10 degrees 
(30 percent, DC 5270). 

The Board has reviewed the evidence of record and finds that 
the evidence does not support the next-higher 30 percent 
rating during the period in question.  Indeed, the evidence 
does not reflect ankylosis of the left ankle.  Ankylosis is 
defined as a fixation of the joint.  

While the veteran's left ankle range of motion is limited (10 
degrees of dorsiflexion and 40 degrees of plantar flexion), 
the present level of range of motion does not indicate a 
fixation of the ankle.  Therefore, a higher rating based on 
ankylosis is not warranted.  In sum, a rating in excess of 20 
percent is not warranted for any portion of the rating period 
since July 16, 2004.  

Right Ankle Disability

Turning first to the claim for the period prior to July 2004, 
the veteran's right ankle disability is rated as non-
compensable pursuant to DC 5271 for limitation of motion. In 
order to warrant a compensable rating, the evidence must 
show:

*	moderate limitation of motion (10 percent);
*	ankylosis of the ankle with plantar flexion, less than 
30 degrees (20 percent, DC 5270).

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an award of the next-higher 10 percent rating.  
Although outside of the rating period on appeal, range of 
motion testing performed at a July 2003 VA examination 
revealed full range of motion without clinical findings for 
the veteran's right ankle.  He was diagnosed with 
degenerative joint disease of his right ankle.  In a June 
2004 VA treatment record, he was diagnosed with a 
degenerative ankle condition. 

Neither the VA examination, nor the VA treatment record, 
demonstrate findings consistent with moderate limitation of 
motion, thus the criteria for a 10 percent rating has not 
been met.  Next, as the evidence above does not show 
ankylosis of the veteran's ankle, DC 5270 is not applicable.  
There are no other relevant diagnostic codes for 
consideration.  In sum, a compensable rating is not warranted 
for any portion of the rating period prior to July 16, 2004.  

With respect to the claim for the period since July 2004, the 
veteran's right ankle disability is rated at 20 percent 
disabling pursuant to DC 5271 for ankle limitation of motion. 
In order to warrant a higher rating, the evidence must show:

*	ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion, between 0 and 10 degrees 
(30 percent, DC 5270). 

The Board has reviewed the evidence of record and finds no 
support for the next-higher 30 percent rating during the 
period in question.  Indeed, the evidence does not reflect 
ankylosis of the right ankle.  Ankylosis is defined as a 
fixation of the joint.  

While the veteran's right ankle range of motion is limited 
(10 degrees of dorsiflexion and 40 degrees of plantar 
flexion), the present level of range of motion does not 
indicate a fixation of the ankle.  Therefore, a higher rating 
based on ankylosis is not warranted.  In sum, a rating in 
excess of 20 percent is not warranted for any portion of the 
rating period since July 16, 2004.  

With respect to both ankle claims, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability, and incoordination when 
evaluating musculoskeletal disabilities. See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995). 

In this regard, at the July 2003 VA examination, the veteran 
complained of bilateral ankle pain.  He is competent to 
provide testimony as to observable symptoms that he has 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, his reports of ankle pain are consistent with the 
evidence of record and are found to be credible.  However, 
despite the complaints pain noted above, the evidence does 
not establish additional functional impairment such as to 
enable a finding that his disability picture most nearly 
approximates the next-higher ratings.    

As to all the current claims, the Board has considered the 
veteran's written statements and his wife's and his 
testimony, that his disabilities are worse than that 
contemplated by the assigned ratings in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his family are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses. Layno, 6 
Vet. App. at 470. As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board acknowledges their belief that his symptoms are of 
such severity as to warrant higher ratings for his 
disabilities however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the veteran and his wife's assessment of 
the severity of his disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007).  Although the veteran indicated at his 
July 2007 BVA hearing that he has difficulty sitting for long 
periods of time, as often times required by his line of work, 
the Board finds that his disabilities have not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedule standards utilized to 
evaluate the severity of his disabilities.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records and he was afforded VA examinations in May 
2005, October 2005, and December 2007. The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.

A rating in excess of 10 percent for radiculopathy of the 
left lower extremity is denied.

A rating in excess of 10 percent for radiculopathy of the 
right lower extremity is denied.

A rating in excess of 10 percent for a left ankle sprain, 
prior to July 16, 2004 is denied.

A rating in excess of 20 percent for a left ankle sprain, 
since July 16, 2004 is denied.

A compensable rating for a right ankle sprain, prior to July 
16, 2004 is denied.

A rating in excess of 20 percent for a right ankle sprain, 
since July 16, 2004 is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


